Exhibit 10.11

--------------------------------------------------------------------------------


PROMISSORY NOTE




$14,810,200
Rochester, New York
 
May 4, 2005



For Value Received, the undersigned, BUENA VISTA DEVELOPMENT COMPANY, LLC, a New
York limited liability company (the “Borrower”), hereby promises to pay to
NEVADA GOLD BVR, L.L.C. (the “Lender”), with its registered office c/o Nevada
Agency & Trust Company, 50 West Liberty St., Suite 880, Reno, Nevada 89501, or
at such other place as the holder of this Note may designate, in lawful money of
the United States of America, the principal sum of Fourteen Million Eight
Hundred Ten Thousand Two Hundred Dollars ($14,810,200). Interest shall accrue on
the unpaid principal amount of this Note from the date hereof through the date
of payment in full at a variable rate equal to the prime rate most recently
reported from time to time in the “Money Rates” section of The Wall Street
Journal, plus 1%. Interest shall be calculated on the basis of a 365- or
366-year, as applicable, and actual days elapsed.


This Note is the promissory note referred to in the Investment Agreement dated
April 21, 2005 between the Borrower and the Lender (the “Investment Agreement”).
Capitalized terms used in this Note and not defined herein shall have the
meanings given such terms in the Investment Agreement.


Principal and interest of this Note shall be payable on the date determined
under paragraph 1(b) of the Investment Agreement. Principal and interest on this
Note may be prepaid in whole or in part at any time, as provided in
paragraph 1(c) of the Investment Agreement.


As security for its obligations hereunder, Borrower has granted to Lender a
security interest in the Collateral (as defined in the Investment Agreement)
pursuant to paragraph 3 of the Investment Agreement.


All payments due pursuant to this Note shall be made in immediately available
funds by wire transfer to the following account at J.P. Morgan Chase & Co. or
such other account designated by Lender:


Account Number 739 298 860
Account Name Thompson & Knight LLP
Full Bank Name JPMorgan Chase Bank
                New York, New York
Bank ABA# 021 000 021
 


--------------------------------------------------------------------------------



The occurrence of any of the following shall constitute a default under this
Note:


(a) The Borrower shall fail to pay when due any amount owing under this Note.


(b) The Borrower shall: (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property; (ii) admit in writing its
inability, or be generally unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect); (v) be adjudicated insolvent or be the subject of an order for relief
under any chapter of the Bankruptcy Code (11 U.S.C. § 101, et. sec.); (vi) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts; or
(vii) acquiesce in, or fail to controvert in a timely manner, any petition filed
against it in an involuntary case under such bankruptcy laws.


(c) A case or other proceeding shall be commenced, without the application or
consent of the Borrower, in any court of competent jurisdiction, seeking the
liquidation, reorganization, dissolution, winding up, or composition or
readjustment of debts, of the Borrower, the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower or of all or any substantial
part of its assets, or any similar action with respect to the Borrower under the
federal bankruptcy laws (as now or hereafter in effect) or any other laws
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustments of debt, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 90 days, or an order for relief against
the Borrower shall be entered in an involuntary case under such bankruptcy laws.


If a default shall occur, the holder of this Note, at the holder’s option, may
declare all sums of principal outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by the
Borrower. The Borrower shall pay to the holder immediately upon demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorney’s fees, expended or incurred by the holder in connection
with the enforcement of the holder’s rights and/or the collection of any amounts
which become due the holder under this Note, and the prosecution or defense of
any action in any way related to this Note, including without limitation, any
action for declaratory relief, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by
Lender or any other person) relating to the Borrower or any person affiliated
with the Borrower.


No waiver of any provision of this Note, or any agreement or instrument
evidencing or providing security for this Note, made by agreement of Lender and
any other person or party, shall constitute a waiver of any other terms hereof,
or otherwise release or discharge the liability of Borrower under this Note. No
failure to exercise and no delay in exercising, on the part of Lender, any
right, power or privilege under this Note shall operate as a waiver thereof nor
shall simple or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other power, right or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law.

2

--------------------------------------------------------------------------------





This Note shall be governed by and is to be construed in accordance with the
State of New York without regard to its doctrine of conflict of laws.


IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
written above.



 
Buena Vista Development Company, LLC
By: Casino Development & Management Company, LLC, its Managing Member
By: CDM Management, LLC, its Managing Member
 
By: _________________________________
Thomas C. Wilmot
Its: Manager

 
 
 
3

--------------------------------------------------------------------------------

 